DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
	The Amendment filed on 20 October 2021 has been entered; claims 46-56 remain pending. 

Response to Arguments
Applicant's arguments, see Pages 5-6 of the Remarks, filed 20 October 2021, regarding the rejections of the claims under 35 USC 112(b) have been fully considered, and are persuasive; the 112 6th Paragraph interpretations made in the Non-Final Rejection mailed on 20 July 2021 have also been withdrawn in response to Applicant’s amendments to the claims.
Applicant's arguments, see Pages 9-12 of the Remarks, filed 20 October 2021, with respect to the 103 rejections have been fully considered but they are not persuasive. First, the Examiner notes that Ladron de Guevara was relied upon to reject the limitations of claim 46 except for the turbidity measurement being made in NTU units, for which Field was used to modify the teachings of the measurement made by the sensor or Ladron de Guevara.  Applicant discusses the advantages of the present invention on Pages 11-12 of the Remarks, but does not explicitly point out differences between the teachings of Ladron de Guevara and the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 50, 52, and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “significantly” in claim 50 is a relative term which renders the claim indefinite. The term “significantly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, the Examiner will consider the limitation to be met by a teaching of adding an amount of the modifying agent.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 52 recites the broad recitation “a second addition point”, and the claim also recites “preferably downstream of the point at which said sample was taken” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 53, it is rejected for being dependent on claim 52.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 46-51 and 54-56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ladron de Guevara et al. (U.S. Patent Publication # 2011/0155255) in view of Field et al. (U.S. Patent # 5620609), hereinafter referred to as “Ladron de Guevara” and “Field (‘609)” in the rejections below.
With respect to claims 46, 49-51, and 54-56, Ladron de Guevara teaches a method of treating an aqueous stream, embodied as industrial process water and wastewater, having a first flow rate and containing solid matter (Fig. 1; Paragraphs [0022, 0023, 0046, 0051, 0052], “having first settling properties”), the method comprising: 
adding coagulant and/or flocculant (“modifying agent”) embodied as ferric chloride or polymer to the influent fluid (“aqueous stream”) in conduit 1 (“feed channel”) at a treatment chemical injection point 3 from conduit 4 via chemical feed pump 5 at an addition rate sufficient to change the first settling properties of the solid matter of the aqueous stream to obtain a modified aqueous stream having solid matter including suspended solids exhibiting second settling properties different from the first settling properties (Paragraph [0019, 0022, 0046, 0047, 0050-0052, 0061]), meeting the limitation “inorganic or organic matter”, as the solids must be one of inorganic or organic or both);

conducting batch-wise sequentially in repeating cycles as a side-stream samples of the modified aqueous stream through conduits 24 and 18 (“sidestream channel”) to sample reaction chamber 26 (“settling vessel”) (Paragraph [0054]), wherein the volume of the sample reaction chamber 26 is approximately 1 gallon and the volume of the clarification vessel (“sedimentation basin”) is many thousands of gallons (Paragraph [0066]), meeting a discrete range within the recited ratio of the volume of the settling vessel to the volume of said sedimentation basin of “1/100 to 1/10,000,000”;
determining residual turbidity of a sample after a predetermined time passes (“settled turbidity”) by measuring batch-wise sequentially in repeating cycles in the sample reaction chamber 26 (“settling vessel”) the turbidity of the sample after a predefined settling time (Paragraphs [0046, 0057, 0064, 0065]), wherein a measurement sequence is repeated a predetermined number of times within a 245 second window following settling (Paragraphs [0023, 0057, 0065, 0066, 0069], which can also be expressed as “times/hour”, see also Para [0067] which discusses a 30 minute processing time requirement), and during each sequence the sample reaction chamber 26 (“settling vessel”) is provided with fresh feed until its contents correspond to the aqueous stream (Paragraphs [0018, 0085]) the feeding is interrupted via closing of valves 17 and 20 (“means for sequentially taking samples batchwise from conduit 1 (“feed channel”) to sample reaction chamber 26 (“settling vessel”) for allowing the contents of the sample reaction chamber 26 (“settling vessel”) to settle at least partially (Paragraphs [0063-0065]), and the measuring is carried out continuously and automatically via continuous looped sequencing of steps as a function of time within the sequence (Paragraphs [0015, 0020, 0066]), wherein the residual/settled turbidity of said sample in sample reaction chamber (“said settling vessel”) is determined using a turbidity measurement sensor 29 comprising a sensor head 
Regarding the limitations pertaining to the proportionality factor and predicting the settled turbidity in the modified aqueous stream, Ladron de Guevara discloses that the flocculation will occur more rapidly (and therefore settled turbidity is achieved faster) as a function of the differences in volume between the sample reaction chamber 26 and the clarification vessel (Paragraph [0066]), the differences in volume falling within the recited ratio as discussed above.  Ladron de Guevara teaches that the results in the sample reaction chamber will emulate the flocculation and settling in the clarification vessel (“sedimentation vessel”) (Abstract; Paragraphs [0014, 0018]), and also teaches that the process can be verified by measurements taken by sensor 42 of the effluent stream 15 from clarification vessel 14 (Paragraphs [0057, 0066]).  In view of the sensors 29 and 42 and the above discussion on speed of flocculation and settled turbidity, the Examiner submits that Ladron de Guevara renders the determination (and means for determination) of a proportionality factor and prediction of the settled turbidity obvious, especially since Applicant’s own Specification discusses determining the proportionality factor experimentally (Paragraph [0044]).   
Ladron de Guevara discloses controlling the volumetric feed (“addition”) rate (“volume flow per time”) and concentration of said coagulant and/or flocculant added to the aqueous stream (Paragraph [0038, 0046, 0059, 0061, 0079-0083]) depending on the determined settled turbidity of said sample via PLC 8 which receives signals from the turbidity sensor 29 and analyzer 30 and controls operation of pump 5 (“means for controlling the addition rate and/or type of said coagulant and/or flocculant added to the aqueous stream”) (Paragraphs [0056, 0061]), factoring in the sensor readings from sensors 29 and 42 and the volumetric effect on flocculation between the sample reaction chamber 26 and clarification vessel (“sedimentation basin”). 

Field teaches measuring turbidity in NTU using a light source (“electromagnetic radiation”) (Column 7, lines 61-65; Fig. 2, 3). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to look to the art of treatment by flocculation of aqueous suspensions to determine an appropriate turbidity sensor to use in carrying out the process of Ladron de Guevara. 

With respect to claim 47, Ladron de Guevara in view of Field renders obvious the limitations of claim 46, as discussed above, and additionally teaches that the flow of the side stream into body 1 (i.e., settling vessel) is effected by opening valve 4 (see Field: Fig. 1; Column 5, lines 7-20; Column 6, lines 14-24; Column 8, lines 19-23) and that the flow of sample into sample reaction chamber 26 (“settling vessel”) is controlled by sampling pump 23 and valve 17 (Fig. 1; Paragraph [0062]), while the suspension (i.e., aqueous stream) is carried along service line 5 (i.e., main stream) to a sedimentation vessel, as discussed above, but does not specifically teach that the second flow rate (i.e., the flow rate into the body 1 (i.e., settling vessel) is smaller than the first flow rate; however, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the periodic flow rate of the modified aqueous stream into body 1 (i.e., settling vessel) of Field and sampling vessel 26 of Ladron Guevara is smaller than the flow rate of the suspension (i.e., modified aqueous stream) into sedimentation vessel (i.e., separation unit) due to the smaller size of body 1 (i.e., settling vessel)/sample reaction chamber 26 as compared to a sedimentation vessel used to dewater the entire modified aqueous stream, and because the flow rate of the modified aqueous stream into the sedimentation vessel (i.e., separation unit) is a result of gravity flow, while the flow rate of the modified aqueous stream into body 1 (i.e., settling vessel) is effected by control of valve 4 suction against the force of gravity.

With respect to claim 48, Ladron de Guevara in view of Field (609) teaches that the body (i.e., settling vessel) is filled through a valved feed and that the filling is stopped once the surface layer of suspension is formed at the upper end of the body, interrupting the sidestream by operation of valve 4 (see Field: Column 5, lines 7-20; Column 6, lines 14-24; Column 8, lines 19-23, see also filling of settling vessel 26 of Ladron de Guevara: Paragraph [0062]; Fig. 1).

Claims 52 and 53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ladron de Guevara et al. (U.S. Patent Publication # 2011/0155255) in view of Field et al. (U.S. Patent # 5620609) as applied to claim 46 above, and further in view of Jankowski et al. (U.S. Patent # 6042732), hereinafter referred to as “Ladron de Guevara”, “Field” and “Jankowski” in the rejections below.
With respect to claims 52 and 53, Ladron de Guevara in view of Field renders obvious the limitations of claim 46 above, but is silent with respect to adding a second modifying agent.
Jankowski teaches a process of dewatering a coal refuse slurry via addition of a flocculant embodied as a combination of a cationic polyelectrolyte and a cationic starch in two or more increments (i.e., the two or more increments considered consistent with a second modifying agent) (Abstract; Column 7, lines 53-60). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to add the incremental flocculant (i.e., second modifying agent) of Jankowski to the method of Ladron de Guevara/Field because Jankowski teaches that incremental addition of flocculant allows for a 30-40% reduction in the amount of flocculant required and improved clarity, while still achieving a required settling rate (Column 7, lines 53-60).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        10 January 2022